Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion that the appellee, in right of his testatrix, Elizabeth Machir, has shewn good title to the ground rents which accrued before her death, and stated in the commissioner’s report made in this cause, as reserved by the deeds of conveyance from the trustees of the town of Romney in the proceedings mentioned, under which the appellant has acquired his title ;to the lots thereby conveyed : that the appellee’s claim to said ground rents has not been barred by lapse of time, inasmuch as the statute of limitations has no application thereto; the said rents having been reserved upon the estates granted by said deeds; and inasmuch as there is no room for the presumption of payment, arising out of lapse of time, it appearing from the appellant’s answer that in point of fact no part of said rents has ever been paid: and that the difficulties which would have attended the prosecution of remedies at law for the recovery of said rents, under the circumstances of the case, and especially the circumstance that the person or persons entitled as proprietor or proprietors at the times of the execution of said deeds, were not parties thereto, rendered it proper for a Court of Equity to take jurisdiction of the subject, for the purpose of compelling an account and discovery in regard to said rents, and the *9payment thereof to the person entitled thereto. The Court is therefore of opinion that there is np error in said decree to the prejudice of the appellant. And the Court is further of opinion that, under the circumstances of the case, the said Circuit Court properly refused to allow interest to the appellee upon said rents, and therefore that there is no error in said decree to the prejudice of the appellee. And the Court is further of opinion that under the true construction of the statutes giving damages upon the affirmance of decrees, 1 Rev. Code, p. 208, § 59, and Sup. Rev. Code, p. 149, § 32, damages at the rate of six per centum per annum ought to be allowed to the appellee upon the sum of money, exclusive of costs, recovered by said decree of said Circuit Court, from the time the allowance of the appeal took effect until paid.
Decree of the Court below affirmed, with damages as aforesaid.